Title: James Madison to Henry B. Bascom, 27 March 1827
From: Madison, James
To: Bascom, Henry B.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                27 1827
                            
                        
                        I have recd. your letter of the 19th. inst. saying that the Trustees of the College recently established in
                            Union Town have been pleased to call it by my name. Regarding every new Institution for the wholsome instruction of youth
                            as a gain to the cause of national improvement and to the stability and prosperity of our free System of Government, I
                            feel that my name is greatly honoured by such an association as has been made of it. Be so obliging Sir as to express for
                            me the acknowledgments I owe to the Trustees, with my best wishes that they may receive for their fostering care of the
                            Infant College, the rewards most grateful to them in its rapid growth and extensive usefulness. I offer you at the same
                            time assurance of my particular consideration & respect.
                        
                            
                                
                            
                        
                    